PER CURIAM
Petitioner applied to take the Louisiana Bar Examination. However, the Committee on Bar Admissions ("Committee") declined to certify petitioner to take the bar exam, citing her record of academic misconduct, her history of criminal offenses, and her lack of candor in failing to disclose her criminal offenses when she applied to law school. We granted petitioner permission to sit for the exam, with the condition that upon her successful completion of the exam, she apply for the appointment of a commission to take character and fitness evidence.
Upon passing the bar exam, and on petitioner's application to this court, we remanded this matter to the Committee on Bar Admissions Panel on Character and Fitness to conduct an investigation and appointed a commissioner to take character and fitness evidence. Following the proceedings, the commissioner filed his report with this court, recommending that petitioner be admitted to the practice of law. Neither party objected to this recommendation.
Considering the commissioner's recommendation, the absence of any objection from the Committee, and the entire record of this proceeding, we conclude petitioner is eligible to be admitted to the practice of law in Louisiana, subject to the following conditions:
I. The term of this conditional admission shall be for two years from the date of admission. However, petitioner's conditional admission status shall not be terminated until this court so orders.
II. Within thirty days of petitioner's admission, she shall enter into a formal plan with the Office of Disciplinary Counsel ("ODC") incorporating the following conditions:
A. During the period of this conditional admission, petitioner shall attend and successfully complete the Louisiana State Bar Association's Ethics School program.
*303B. Petitioner shall cooperate with the ODC, and shall comply with any and all requirements imposed upon her by the ODC.
III. Within thirty days prior to the expiration of the conditional admission, the ODC shall file a report in this court in which it shall recommend to the court that the conditional admission be allowed to terminate or be extended.
Should petitioner fail to make a good faith effort to satisfy these conditions, or should she commit any misconduct during the period of probation, her conditional right to practice may be terminated or she may be subjected to other discipline pursuant to the Rules for Lawyer Disciplinary Enforcement.
CONDITIONAL ADMISSION GRANTED.
CLARK, J., would deny admission and assigns reasons.
CRICHTON, J., would deny admission and assigns reasons.